18-244-cv (L)
Newman v. Jewish Agency for Israel     
                                                      
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 

                                           August Term 2018 

              (Argued:  February 13, 2019                Decided: March 27, 2019) 
                        Docket No. 18‐244‐cv (L); 18‐246‐cv (Con) 

                                                                   

         EITAN ELIAHU, DOTAN NEWMAN, R. DAVID WEISSKOPF, ELDAD GIDON, 
                                       
                                               Plaintiffs‐Appellants, 
 
                    MICHAEL ZAMANSKY, YAKOV BOSSIRA, DAN SILBERMAN, 
                                                     
                                                    Plaintiffs, 
                                       ‐ against ‐ 

 JEWISH AGENCY FOR ISRAEL, NEW ISRAEL FUND, JEWISH FEDERATIONS OF NORTH 
  AMERICA, NAʹAMAT, WOMENʹS INTERNATIONAL ZIONIST ORGANIZATION, P.E.F. 
   ISRAEL ENDOWMENT FUNDS, INC., TZIPI LIVNI, SHMUEL CHAMDANI, NAʹAMA 
   BOLTIN, MIRIAM DARMONY, EINAT GILEAD‐MESHULAM, TOMER MOSKOWITZ, 
CLANIT BERGMAN, JOHN HAGEE, INTERNATIONAL FELLOWSHIP OF CHRISTIANS AND 
  JEWS, JERUSALEM INSTITUTE OF JUSTICE, CARY SUMMERS, AMERICAN FRIENDS OF 
   BAR‐ILAN UNIVERSITY, JEFFREY ROYER, NOA REGEV, ALON SALEH, ZEV GABAI, 
           ARIEL LAGANA, ORIT AVIGAIL YAHALOMI, MICHAEL DUWANI,  
                                         
                                                Defendants‐Appellees. 

                                                                   

                    ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                        FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                            
Before PARKER, CHIN, and SULLIVAN, Circuit Judges.                 

             Appeals from orders of the United States District Court for the 

Southern District of New York (Pauley, J.), dismissing plaintiffs‐appellantsʹ 

amended complaint in part for lack of subject matter jurisdiction pursuant to 

Federal Rule of Civil Procedure 12(b)(1) and in part for failure to state a claim 

pursuant to Rule 12(b)(6).  Plaintiffs‐appellants contend that the district court 

erred in dismissing their amended complaint and issuing an anti‐filing injunction 

against two of them.    

             AFFIRMED. 
                                                            

                           SAUL ROFFE, Law Offices of Saul Roffe, Esq., Marlboro, 
                                 New Jersey, for Plaintiffs‐Appellants Dotan 
                                 Newman, R. David Weisskopf, and Eldad Gidon. 
                            
                           Eitan Eliahu, pro se, San Jose, California, for Plaintiff‐
                                 Appellant Eitan Eliahu. 
                            
                           ROBERT REEVES ANDERSON (John B. Bellinger, III, 
                                 Stephen K. Wirth, on the brief), Arnold & Porter 
                                 Kaye Scholer LLP, Denver, Colorado, and 
                                 Washington, DC, for Defendants‐Appellees Tzipi 
                                 Livni, Shmuel Chamdani, Na’ama Boltin, Miriam 
                                 Darmony, Einat Gilead‐Meshulam, Tomer Moskowitz, 
                                 Clanit Bergman, Orit Avigail Yahalomi, Zev Gabai, 
                                 Ariel Lagana, Michael Duwani, Alona Sadeh, and Noa 
                                 Regev. 
                            

                                           2 
 
                          Kenneth B. Danielson, Kaufman, Dolowich & Voluck 
                                LLP, Hackensack, New Jersey, for Defendants‐
                                Appellees New Israel Fund, Jewish Federations of 
                                North America, Naʹamat, American Friends of Bar‐
                                Ilan University, International Fellowship of Christians 
                                and Jews, and Jeffrey Royer. 
                           
                          Gerald D. Silver, Sullivan & Worcester LLP, New York, 
                                New York, for Defendants‐Appellees Jewish Agency 
                                for Israel, Womenʹs International Zionist 
                                Organization, Jerusalem Institute of Justice, and John 
                                Hagee. 
                           
                          Robert E. Crotty, Kelley Drye & Warren LLP, New 
                                York, New York, for Defendant‐Appellee P.E.F. 
                                Israel Endowment Funds, Inc. 
                                                            

PER CURIAM: 

             Plaintiffs‐appellants Eitan Eliahu, Dotan Newman, R. David 

Weisskopf, and Eldad Gidon (ʺPlaintiffsʺ) appeal from a December 28, 2017 order 

of the district court dismissing their action against defendants‐appellees, current 

and former officials of the Government of Israel (the ʺIsraeli Officialsʺ) and nine 

charitable organizations and three affiliated individuals.  Plaintiffsʹ claims arise 

from their dissatisfaction with the outcome of divorce proceedings in Israel and 

subsequent efforts by their ex‐wives, with the assistance of the charitable 

organizations, to collect child support from them.  Weisskopf and Eliahu also 



                                          3 
 
appeal the district courtʹs order permanently enjoining them from filing any 

future action in federal court related to the allegations asserted in this lawsuit 

without the district courtʹs preauthorization.  We affirm the district courtʹs order 

of dismissal as well as its anti‐filing injunction.  

    I.       Order of Dismissal 

                  ʺA case is properly dismissed for lack of subject matter jurisdiction 

under Rule 12(b)(1) when the district court lacks the statutory or constitutional 

power to adjudicate it.ʺ  Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).  

On appeal from a dismissal for lack of subject matter jurisdiction, factual 

findings are reviewed for clear error and legal conclusions are reviewed de novo.  

Id.  For a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), 

this Court reviews the district courtʹs ruling de novo, ʺaccepting as true all factual 

claims in the complaint and drawing all reasonable inferences in the plaintiffʹs 

favor.ʺ  Fink v. Time Warner Cable, 714 F.3d 739, 740‐41 (2d Cir. 2013) (per curiam).  

To survive a motion to dismiss for failure to state a claim, the complaint must 

plead ʺenough facts to state a claim to relief that is plausible on its face.ʺ  Bell Atl. 

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009).     



                                              4 
 
             The district court properly dismissed all claims against the Israeli 

Officials for lack of subject matter jurisdiction because, as foreign government 

officials acting their official capacity, they are entitled to immunity.  See Underhill 

v. Hernandez, 168 U.S. 250, 252 (1897) (recognizing ʺ[t]he immunity of individuals 

from suits brought in foreign tribunals for acts done within their own states, in 

the exercise of governmental authority . . . as civil officersʺ); Matar v. Dichter, 563 

F.3d 9, 14 (2d Cir. 2009) (recognizing that foreign officials are entitled to 

immunity for acts performed in their official capacity).   

             Specifically, the Israeli Officials are eleven registrars or directors of 

Israelʹs Enforcement and Collection Authority, a retired Israeli judge, and Israelʹs 

former Minister of Justice and Foreign Affairs.  Plaintiffs allege that these officials 

created fictious debts, impeded the payment of debts, and engaged in other 

similar misconduct while operating under color of Israeli law.  Even assuming 

the officialsʹ challenged conduct was improper under Israeli law, there is no 

doubt that the conduct was official in nature.  See Larson v. Domestic & Foreign 

Commerce Corp., 337 U.S. 682, 689‐90 (1949) (distinguishing between an officialʹs 

erroneous exercise of power, which is protected by sovereign immunity, and an 

officialʹs acts taken in the absence of any delegated power, which are not so 



                                           5 
 
protected); Velasco v. Gov ʹt Of Indonesia, 370 F.3d 392, 399 (4th Cir. 2004) 

(recognizing that foreign sovereign immunity, including foreign official 

immunity, ʺmodels federal common law relating to derivative U.S. sovereign 

immunityʺ).  Accordingly, the Israeli Officials are entitled to foreign official 

immunity. 

             With respect to the remaining defendants, the district court held that 

Plaintiffs failed to satisfy the domestic injury requirement of the Racketeer 

Influenced and Corrupt Organizations Act (ʺRICOʺ), 18 U.S.C. § 1964(c), or 

identify any requisite predicate acts of racketeering activity, id. § 1962(b)‐(c).  See 

Appellantsʹ Appʹx. at 211‐14.  In addition, the district court held there is no 

private right of action that allows for Plaintiffsʹ claims of aiding and abetting a 

RICO violation, extortion, and mail fraud against defendants in the 

circumstances here.  Id. at 11‐12.  For substantially the reasons set forth by the 

district court in its December 28, 2017 order, we conclude that Plaintiffs failed to 

state a plausible claim for relief as to these defendants as well. 

             As Judge Pauley correctly concluded, Plaintiffsʹ allegations that they 

suffered personal injuries, rather than ʺinjur[ies] to business or property,ʺ do not 

state a cognizable civil RICO claim, Bascunan v. Elsaca, 874 F.3d 806, 817 (2d Cir. 



                                           6 
 
2017), and Plaintiffsʹ allegations that they suffered business‐related injuries fall 

short because the alleged injuries lack the requisite connection to Plaintiffsʹ 

domestic property or financial interests, see id. at 819.  Plaintiffsʹ claims of 

extortion, mail fraud, and aiding and abetting a RICO violation fail as well.  With 

respect to the extortion claim, Plaintiffs have not identified a private cause of 

action under either federal or state law, and the Court is not aware of one.  See 

Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 408‐09 (8th Cir. 1999) 

(holding that there is no private cause of action under the federal extortion 

statute, 18 U.S.C. § 1951); Minnelli v. Soumayah, 839 N.Y.S.2d 727, 728 (N.Y. App. 

Div. 2007) (ʺ[E]xtortion and attempted extortion are criminal offenses [under 

New York law] that do not imply a private cause of action.ʺ (citations omitted)).  

Similarly, there is no private cause of action under the federal mail fraud statutes 

cited in the amended complaint, Official Publʹns, Inc. v. Kable News Co., 884 F.2d 

664, 667 (2d Cir. 1989), or for aiding and abetting a civil RICO violation, see Penn. 

Assʹn of Edwards Heirs v. Reightenour, 235 F.3d 839, 843‐44 (3d Cir. 2000).  Thus, 

we affirm the district courtʹs dismissal of Plaintiffsʹ claims under Rule 12(b)(6). 

     

     



                                            7 
 
    II.   Anti‐Filing Injunction 

                We also hold that the district court did not abuse its discretion in 

barring Weisskopf and Eliahu from filing future related actions against 

defendants without its permission.  See Gollomp v. Spitzer, 568 F.3d 355, 368 (2d 

Cir. 2009) (ʺWe review all aspects of a district courtʹs decision to impose 

sanctions . . . for abuse of discretion.ʺ (citation omitted)).  In determining whether 

to restrict a litigantʹs future ability to sue, a court must consider ʺwhether a 

litigant who has a history of vexatious litigation is likely to continue to abuse the 

judicial process and harass other parties.ʺ  Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 

(2d Cir. 1986); see also Richardson Greenshields Sec., Inc. v. Mui‐Hin Lau, 825 F.2d 

647, 652 (2d Cir. 1987) (explaining that ʺ[a]bsent extraordinary circumstances, 

such as a demonstrated history of frivolous and vexatious litigation,ʺ a court has 

no power to prevent parties from filing legal documents authorized by the 

federal rules).  We have identified the following factors to be considered in 

deciding whether to impose an anti‐filing injunction: 

                (1) the litigantʹs history of litigation and in particular 
                whether it entailed vexatious, harassing or duplicative 
                lawsuits; (2) the litigantʹs motive in pursuing the 
                litigation, e.g., does the litigant have an objective good 
                faith expectation of prevailing?; (3) whether the litigant 
                is represented by counsel; (4) whether the litigant has 

                                             8 
 
            caused needless expense to other parties or has posed 
            an unnecessary burden on the courts and their 
            personnel; and (5) whether other sanctions would be 
            adequate to protect the courts and other parties. 
             
Iwachiw v. N.Y. State Depʹt of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005) (per 

curiam) (quoting Safir, 792 F.2d at 24). 

                 Here, the district court determined that the first, second, and fourth 

factors weighed in favor of issuing an anti‐filing injunction against Weisskopf 

and Eliahu: their history of vexatious litigation; their improper motives for 

pursuing the litigation; and the expense to defendants and burden on the courts.  

See Appellantsʹ Appʹx at 217‐18.  We agree with the district courtʹs assessment as 

to those three factors, and we additionally conclude that the third and fifth 

factors also weigh against lifting the anti‐filing injunction as to both Weisskopf 

and Eliahu.  

                 First, we agree that Weisskopf has a demonstrable history of 

vexatious and baseless litigation against defendants.  Id.  Prior to this action, 

Plaintiffs, led by Weisskopf, filed twelve other actions in either federal or state 

courts throughout the United States.1  Eliahu does not have the same history as 


1       See Weisskopf v. Marcus, 695 F. App’x 977 (7th Cir. 2017); Eliahu v. Israel, 659 F. App’x 451 (9th Cir. 
2016); Ben‐Haim v. Neeman, 543 F. App’x 152 (3d Cir. 2013) (per curiam); Weisskopf v. Jerusalem Found., No. 
18‐cv‐5557 (N.D. Ill. Jan. 14, 2019); Ben‐Haim v. Avraham, No. 15‐cv‐6669, 2016 WL 4621190 (D.N.J. Sept. 6, 
2016); Ettiben‐Issaschar v. ELI Am. Friends, No. 15‐cv‐6441, 2016 WL 97682 (E.D. Pa. Jan. 7, 2016); Issaschar v. 
                                                       9 
 
he has only been involved in one of the prior thirteen actions.  There is not, 

however, a strict numerosity requirement that must be met before a district court 

may exercise its discretion to enjoin a litigant from filing future actions.  Rather, 

the court must consider the record as a whole and the likelihood that the litigant 

will continue to abuse the judicial process.  See Safir, 792 F.2d at 24.  In this case, 

the record contains several indications that Eliahu is likely to engage in further 

harassing, duplicative, and vexatious litigation against these defendants.  As he 

recently lost in the Northern District of California and on appeal in the Ninth 

Circuit, Eliahu v. Israel, No, 14‐cv‐1636, 2015 WL 981517 (N.D. Cal. Mar. 3, 2015), 

affʹd, 659 F. Appʹx 451 (9th Cir. 2016), Eliahu was acutely aware that his claims 

lacked merit.  Moreover, Eliahu added his name to the amended complaint in 

this action, which tracks ‐‐ verbatim ‐‐ the complaints dismissed in Plaintiffsʹ 

prior actions.  As the district court observed, ʺ[a]ll of [Weisskopfʹs and Eliahuʹs] 

cases are virtually carbon copies of one another . . . depict[ing] the same story, 

grievances, and requests for relief that federal courts in the United States are not 




ELI Am. Friends, No. 14‐cv‐5527 (E.D. Pa. Nov. 5, 2014); Issaschar v. ELI Am. Friends, No. 13‐cv‐2415, 2014 
WL 716986 (E.D. Pa. Feb. 25, 2014); Weisskopf v. Jewish Agency for Israel, Inc., No. 12‐cv‐6844 (S.D.N.Y. Apr. 
30, 2013); Weisskopf v. Neeman, No. 11‐cv‐665 (W.D. Wis. Mar. 20, 2013); Weisskopf v. United Jewish Appeal‐
Fed’n of Jewish Philanthropies of N.Y., Inc., 889 F. Supp. 2d 912 (S.D. Tex. 2012); Ben‐Haim v. Edri, 183 A.3d 
252 (N.J. Super. Ct. App. Div. 2018). 
                                                      10 
 
authorized to grant.ʺ  Appellantsʹ Appʹx at 217.  In these circumstances, Eliahu 

should not get a ʺpassʺ merely because he has filed only one prior lawsuit. 

             Second, the district court did not err in determining that Weisskopf 

and Eliahu lacked an objective good faith expectation of prevailing.  They were 

unsuccessful with their claims and defenses in Israel, and yet they came to the 

United States continuing to press their claims.  The dismissal of similar, if not 

identical, prior actions underscores that both Weisskopf and Eliahu had little, if 

any, good faith basis for believing they could prevail on their claims.  See 

Iwachiw, 396 F.3d at 529 (upholding anti‐filing injunction on appeal entered 

against plaintiff who brought a similar prior appeal).  

             With respect to the fourth factor, defendants have continually been 

forced to defend frivolous lawsuits at not insignificant costs and the courts have 

been burdened with adjudicating these repeating claims.  Appellantsʹ Appʹx at 

217‐18.  Weisskopf, in particular, has repeatedly sued the Israeli Officials across 

the United States despite decisions from several courts holding that they lack 

jurisdiction over these foreign defendants.  Likewise, Eliahu has now asserted his 

meritless claims in four courts ‐‐ the Northern District of California, the Ninth 




                                         11 
 
Circuit, the Southern District of New York, and now this Circuit ‐‐ forcing 

defendants to defend themselves on both coasts.     

             While the district court did not discuss the third and fifth factors, we 

conclude that they also weigh against vacating the anti‐filing injunction against 

Weisskopf and Eliahu.  In considering a litigantʹs status, we have recognized that 

pro se litigants, in many cases, are entitled to special solicitude, but we have not 

altogether ʺexcuse[d] frivolous or vexatious filings by pro se litigants.ʺ  Triestman 

v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (per curiam) (citation 

omitted); Iwachiw, 396 F.3d at 529 n.1 (recognizing that pro se complaints are 

reviewed using less stringent standards but rejecting the suggestion that 

ordinary procedural rules in civil litigation should excuse mistakes or frivolous 

or vexatious filings of pro se litigants).  While Plaintiffs filed the amended 

complaint pro se, evidently they had assistance from counsel.  The document 

plainly appears to have been drafted by, or with the assistance of, an attorney, 

and Plaintiffs, including Weisskopf and Eliahu, engaged counsel to represent 

them in arguing against defendantsʹ motion to dismiss.  On appeal, Weisskopf is 

represented by the same counsel and Eliahu proceeds pro se.  Thus, at varied 

stages in this litigation, Eliahu and Weisskopf have received the assistance of 



                                          12 
 
counsel.  See Iwachiw, 396 F.3d at 529 (noting that ʺplaintiff appeared pro se below, 

while four groups of defendants each incurred the expense of being represented 

by counselʺ in considering the partiesʹ respective burdens).  We find no basis to 

afford either Weisskopf or Eliahu the latitude usually granted to pro se litigants.  

             Finally, as to the fifth factor, we conclude that other sanctions 

against Weisskopf and Eliahu would be inadequate.  Both complain of monetary 

injuries caused by Israeli judgments against them, but they clearly have the 

resources to pay the filing fees in actions against defendants in Israel and 

across the United States.  Regardless of the precise details of Plaintiffsʹ financial 

circumstances, however, the record demonstrates that monetary sanctions are 

unlikely to dissuade them from continuing their litigation campaign.  Thus, we 

affirm the district courtʹs order enjoining both Weisskopf and Eliahu from filing 

future, related actions without its permission.  

                                   CONCLUSION 

             Accordingly, the orders of the district court dismissing this action 

for lack of subject matter and failure to state a claim and imposing the anti‐filing 

injunction are AFFIRMED.  Further, we assess double costs against Weisskopf 




                                          13 
 
and Eliahu under Federal Rule of Appellate Procedure 38 and this Courtʹs 

inherent authority.  




                                      14